Exhibit 10.1

 

TRANSITION agreement and release

 

This Transition Agreement and Release (this “Agreement”) is made as of January
15th, 2016 by and between Rick Rinaldo, an individual (“Employee”) and Modern
Systems Corporation, a Delaware corporation (formerly known as BluePhoenix
Solutions USA, Inc.), a wholly-owned subsidiary of ModSys International Ltd.
(the “Company” and together with Employee collectively referred to as the
“Parties” or individually referred to as a “Party”).

 

RECITALS

 

WHEREAS, Employee is an at-will employee of the Company;

 

WHEREAS, Employee signed an offer letter which included provisions for
confidentiality, non-competition and non-solicitation with the Company on
September 15th, 2013.

 

WHEREAS, the Parties entered into a non-competition agreement, (the
“Confidentiality Agreement”).

 

WHEREAS, the employee requests to end employment at a future date and the
Parties mutually agree to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees (as defined in Section 9);

 

NOW, THEREFORE, in order to amicably resolve any outstanding matters related to
the employment relationship, and in consideration of the mutual promises made
herein, the Company and Employee hereby agree as follows:

 

1.       Continued Employment; Separation Date; Resignation as Officer.

 

(a) Employee will continue as an employee as of the Effective Date. Employee's
last day of employment with the Company will be April 15th, 2016 (the
"Separation Date"). During the time-period between the present time and the
Separation Date (the "Transition Period"), Employee agrees to perform
transitional duties (the “Transitional Duties”) for the Company including but
not limited to: assistance and understanding with preparation of annual and
quarterly financials with SEC regulations as well as bank compliance, 2016
planning, hand-over of files, emails and guidance in order for the Company to
prepare of and be in compliance with (u) corporate obligations, (v)
quarter/year-end accounting close process and filing reasonable corporate tax
returns if any during the Transition Period, (w) SEC reporting and filing of
10-K for 2015, (x) corporate audit, (y) account/banking authorizations, and (z)
as otherwise reasonably assigned by the Chief Executive Officer and reasonably
agreed to by Employee.

 

(b) During the Transition Period, you will continue to serve as Chief Financial
Officer of the Company with the primary responsibility of performing Transition
Duties and helping Company to remain in compliance with all regulatory
obligations. On the Separation Date, you will be deemed to have resigned as an
officer and employee of the Company.

 



Transition Agreement and Release
Page 1 of 7 



 

 

(c) On the Separation Date, unless otherwise mutually agreed upon by the
parties, Employee will be deemed to have resigned voluntarily from all Company
positions held by him, without any further required action by the Employee;
provided however, if the Company requests, Employee will execute any documents
necessary to reflect his resignation. The Company agrees to remove Employee as
an officer or authorized signatory of the Company (or any of its related
entities) within ninety (90) days of the Separation Date and further agrees
Company will indemnify Employee during this period or for as long as Employee is
listed as an officer of any entity, as provided for in the General Corporation
Law of the State of Delaware and at Section 6.01 of the Company’s By-laws, in
the event of a lawsuit or claim in which Employee is sued either jointly or
separately for acts arising out of the Company’s failure to timely remove
Employee as an officer and signatory. 

 

2.       Consideration including Additional Consideration.

 

(a) Transition Period. Through the Separation Date, the Company agrees to pay
Employee’s (i) normal base salary compensation, less required deductions and
withholdings, paid on the Company's standard payroll dates beginning with the
first payroll date following the Effective Date and (ii) all other benefits
consistent with what has been historically paid (e.g. health care benefits,
vacation accrual, reimbursement of corporate expenses), but specifically
excluding vesting of restricted stock units and bonus opportunities (see
subsections (b)(i) and (ii) below).

 

(b) Supplement to Transition Agreement and Release. In consideration for the
execution by Employee of a Supplement to Transition Agreement and Release within
twenty one (21) business days after Employee’s Separation Date, the form of
which is attached hereto as Exhibit A (the “Supplemental Release”), then as
provided in the Supplemental Release, the Company shall provide Employee with
the additional consideration described in subsections (i), (ii) and (iii) below
(collectively, “Additional Consideration”).

 

(i) Restricted Stock Units. Subject to subsection (iv) below, Company agrees
Employee will continue to vest in his restricted stock units through the
Separation Date and prior to May 13, 2016 will transfer to Employee all vested
shares; provided, further that upon transfer, Employee shall be responsible for
all tax withholding and reporting requirements under any IRC and SEC rules. For
avoidance of doubt, all remaining unvested restricted stock units will be
forfeited as of the Separation Date.

 

(ii) Bonus. Subject to subsection (iv) below, during the Transition Period and
provided Employee meets the goals and objectives set by the Chief Executive
Officer during the Transition Period, as reasonably determined by the Chief
Executive Officer, then, the Company will pay Employee a lump sum bonus of
$6,200.00.

 

(iii)

 

(iv) Employee acknowledges and agrees that continued employment through the
Separation Date and the Additional Consideration provided for herein constitutes
adequate legal consideration for the promises and representations made by
Employee in the Agreement. Furthermore, with respect to the Additional
Consideration, receipt of any Restricted Stock Units (as provided in subsection
(i)) and any bonus (as provided in subsection (ii)), is contingent upon Employee
complying with the following conditions: (i) Employee must sign the Supplement
to Transition Agreement and Release ("Supplemental Release") on or within 21
days following the Separation Date; (ii) Employee must not revoke the
Supplemental Release; and (iii) the Supplemental Release must become effective
and enforceable on the eighth day after Employee signs the Supplemental Release
(“Effective Date of the Supplemental Release”), (iv) Employee must continue to
abide by the surviving provisions of the Confidentiality Agreement; (v) Employee
must continue to abide by the covenants not to compete or solicit described in
the Confidentiality Agreement.

 



Transition Agreement and Release
Page 2 of 7 



 

 

3.       Reaffirmation. Employee and the Company agree to execute the attached
Supplemental Release on or within twenty-one days after the Separation Date in
order to extend and reaffirm the promises and covenants made by them in this
Agreement, including but not limited to the mutual general release of all
claims. If Employee fails to execute the Supplemental Release on or within
twenty-one days after the Separation Date, or effectively revokes the acceptance
of the Supplemental Release, Employee shall not receive the Additional
Consideration.

 

4.       Employee acknowledges that the additional vesting of restricted stock
units described above in Section 2 (c)(i) is over and above anything owed to him
by law, contract or under the policies of the Company, and that it is being
provided to him expressly in exchange for Employee providing the Transition
Services and entering into this Agreement including the Supplemental Release.

 

5.       Payment of Salary, Benefits Prior to Effective Date. Employee
acknowledges and represents that the Company has paid all salary, wages,
bonuses, paid time off, housing allowances, relocation costs, interest,
severance, stock, stock options, outplacement costs, fees, commissions and any
and all other benefits and compensation due to Employee as of the Effective
Date. Accrued vacation through January 30, 2016 will be paid by the company in
the January 30 payroll and accrued vacation from January 31 through the
termination date will be paid in the final paycheck on April 15, 2016

 

6.       Separation from Employment. Employee acknowledges and agrees that
employment with or service to the Company in any capacity ends on the Separation
Date. During the Transition Period Employee shall continue to receive his
current base salary and benefits provided in Section 2(a) above up to and
including the Separation Date. Employee claims and shall claim no further right
to employment by the Company beyond the Separation Date. Further, the Parties
understand and acknowledge that this Agreement and the Supplemental Release are
intended to represent Employee’s sole entitlement after the Effective Date to
payments and benefits in connection with the termination of employment.

 

7.       Confidentiality Agreement. Employee shall continue to comply with the
terms and conditions of the Confidentiality Agreement, and maintain the
confidentiality of all of the Company’s confidential and proprietary
information. Employee shall also return to the Company all of the Company’s
property, including all confidential and proprietary information, and all
documents and information that Employee obtained in connection with his
employment with the Company, on or before the Separation Date.

 

8.       Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement. Except as required by law, Employee may
disclose Information only to his immediate family members, the arbitrator or a
court of competent jurisdiction in any proceedings to enforce the terms of this
Agreement, Employee’s legal counsel, and Employee’s accountant and any
professional tax advisor to the extent that they need to know the information
contained herein in order to provide advice on tax treatment or to prepare tax
returns, and must use commercially reasonable efforts to prevent disclosure of
any such information to all other third parties.

 



Transition Agreement and Release
Page 3 of 7 



 

 

9.       Release of Claims. Employee agrees that the consideration described in
this Agreement represents settlement in full of all outstanding obligations owed
to Employee by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, and subsidiaries, parent,
subsidiaries, and predecessor and successor corporations and assigns
(collectively, the “Releasees”). Employee, on his own behalf and on behalf of
his respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date, including, without
limitation:

 

(a)       any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

(b)       any and all claims relating to, or arising from, Employee’s rights
with respect to any restricted stock units of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

 

(c)       any and all claims for wrongful discharge of employment; termination
in violation of public policy; discrimination; harassment; retaliation; breach
of contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

(d)       any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973, Age
Discrimination in Employment Act of 1967; the Americans with Disabilities Act of
1990; the Fair Labor Standards Act, except as prohibited by law; the Fair Credit
Reporting Act; the Employee Retirement Income Security Act of 1974; the Family
and Medical Leave Act, except as prohibited by law; the Worker Adjustment and
Retraining Notification Act; the Older Workers Benefit Protection Act; the
Sarbanes-Oxley Act of 2002; and any of the laws of the State of Washington, and
any other state or local law or ordinance relating to employment discrimination;

 

(e)       any and all claims for violation of the federal or any state
constitution;

 

(f)       any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

 

(g)      any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of the Agreement; and

 

(h)       any and all claims for attorneys’ fees and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under the
Agreement. This Agreement does not release claims that cannot be released as a
matter of law.

 



Transition Agreement and Release
Page 4 of 7 



 

 

10.       Acknowledgment of Waiver of Claims under ADEA. Employee understands
and acknowledges that he is waiving and releasing any rights he may have under
the Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver
and release is knowing and voluntary. Employee understands and agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Separation Date. Employee understands and acknowledges that
the consideration given for this waiver and release is in addition to anything
of value to which Employee was already entitled. Employee further understands
and acknowledges that he has been advised by this writing that: (a) he should
consult with an attorney prior to executing this Agreement; (b) he has twenty
one (21) days within which to consider this Agreement, (c) he has seven (7) days
following the execution of this Agreement to revoke this Agreement (the
“Revocation Period”) and any revocation must be in writing and must be received
by the company during the Revocation Period; and (d) this Agreement shall not be
effective until the Revocation Period has expired. Nothing in the Agreement
prevents or precludes Employee from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law. In the event Employee signs this Agreement and
returns it to the Company in less than the periods identified above, Employee
hereby acknowledges that he has freely and voluntarily chosen to waive the time
period allotted for considering the Agreement.

 

11.       No Pending or Future Lawsuits. Employee represents that he has not
filed or otherwise pursued any charges, complaints or claims of any nature and
there are no lawsuits, claims, or actions pending in his name, or on behalf of
any other person or entity, against the Company or any of the other Releasees.
Employee also represents that, except to the extent permitted by law, he does
not intend and will not bring any claims on his own behalf or on behalf of any
other person or entity against the Company or any of the other Releasees.

 

12.       No Cooperation. Employee further agrees that he will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.

 

13.       Non-Disparagement. Employee and the Company (for this purpose, the
Company is deemed to be the officers and individual members of the Board of
Directors) each agree to refrain from any disparagement, defamation, libel, or
slander of the other (and in the case of Employee, any of the Releasees).

 

14.       Breach. Employee acknowledges and agrees that any material breach of
this Agreement, unless such breach constitutes a legal action by Employee
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA, or of any provision of the Confidentiality
Agreement shall entitle the Company to injunctive relief without a bond (or the
lowest bond permissible under applicable law), other appropriate remedies, and
damages.

 

15.       Damages for Breach.  Employee acknowledges that the obligations of the
non-disparagement, confidentiality, and cooperation sections set forth above are
mutual as described by their terms, and in any event are material parts of the
consideration and inducement to the Company to provide any of the consideration
set forth herein.  Further, Employee agrees that the harm to the Company from
any breach of the obligations of those provisions may be wholly or partially
irreparable, and Employee agrees that such obligations may be enforced by
injunctive relief and other appropriate remedies, as well as by damages.

 



Transition Agreement and Release
Page 5 of 7 



 

 

16.       Costs. The Parties shall each bear their own costs, attorneys’ fees,
and other fees incurred in connection with the preparation of this Agreement
except as set forth in the Agreement.

 

17.       Section Headings. Section headings in this Agreement are included for
convenience of reference only and shall not be considered a part of this
Agreement for any other purpose.

 

18.       Severability. The provisions of this Agreement are severable, and if
any part is found to be unlawful or unenforceable, the other provisions of this
Agreement shall remain fully valid and enforceable to the maximum extent
consistent with applicable law. Any court or arbitrator having jurisdiction over
such matters shall have the power to reform such unlawful or unenforceable
provision to the extent necessary for such provision to be enforceable to the
fullest extent under applicable law.

 

19.       Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by the laws of the State of Washington, without regard to its choice of
law provisions. The parties hereby irrevocably and unconditionally agree to
submit any legal action or proceeding relating to the subject matter of this
Agreement to the non-exclusive general jurisdiction of the courts of the State
of Washington located in King County and the courts of the United States located
in the Western District of Washington and, in any such action or proceeding,
consent to jurisdiction in such courts and waive any objection to the venue in
such court.

 

20.       Tax Consequences. The Company makes no representations or warranties
with respect to the tax consequences of the payment of any sums to Employee
under the terms of this Agreement. Employee agrees and understands that he is
responsible for payment of any local, state and/or federal taxes on the sums
paid hereunder by the Company and any penalties or assessments thereon. Employee
further agrees to indemnify and hold the Company harmless from any claims,
demands, deficiencies, penalties, assessments, executions, judgments, or
recoveries by any government agency against the Company for any amounts claimed
due on account of Employee’s failure to pay federal or state taxes or damages
sustained by the Company by reason of any such claims, including reasonable
attorney fees.

 

21.       No Admission of Liability. The Parties understand and acknowledge that
this Agreement constitutes a compromise and settlement of disputed claims. No
action taken by the Parties, previously or in connection with this Agreement,
shall be construed to be: (a) an admission of the truth or falsity of any claims
made, or (b) an admission by either party of any fault or liability whatsoever
to the other party or to any third party.

 

22.       No Oral Modification. Any modification or amendment of this Agreement,
or additional obligation assumed by either party in connection with this
Agreement, shall be effective only if placed in writing and signed by both
Parties or their authorized representatives.

 

23.       Attorney Fees. In the event that either Party brings an action to
enforce or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.

 

24.       Effective Date. This Agreement is effective after it has been signed
by both parties and after seven (7) days have passed following the date Employee
signed the Agreement (the “Effective Date”).

 



Transition Agreement and Release
Page 6 of 7 



 

 

25.       Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Confidentiality Agreement.

 

26.       Knowing and Voluntary Agreement. Employee represents that he has had
an opportunity to consult with an attorney, and has carefully read and
understands the scope and effect of the provisions of this Agreement. Employee
has not relied upon any representations or statements made by the Company that
are not specifically set forth in this Agreement. Employee understands and
agrees that he executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his claims against the Company and any of the other
Releasees. Employee acknowledges that:

 

(a)       he has read this Agreement;

 

(b)       he has been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of his own choice or has elected not to
retain legal counsel;

 

(c)       he has been given 21 days within which to consider this Agreement and
understands he may elect to execute prior to 21 days; and

 

(d)       he understands the terms and consequences of this Agreement and of the
releases it contains and he is fully aware of the legal and binding effect of
this Agreement.

 

If this Agreement is acceptable to Employee, please sign below within twenty-one
(21) days of receipt of this Agreement. If Employee does not sign this Agreement
and return it to the Company within the aforementioned timeframe, the Company's
offer to provide the consideration herein will expire.

 

PLEASE READ CAREFULLY. THIS IS A VOLUNTARY RELEASE THAT INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS.

 



MODERN SYSTEMS CORPORATION   RICK RINALDO       behalf of [_________________]  
              /s/ Matt Bell   /s/ Rick Rinaldo By: Matt Bell   Rick Rinaldo Its:
                  Date: January 14, 2016   Date: January 14, 2016

 

Transition Agreement and Release
Page 7 of 7 



 

 

EXHIBIT A

 

SUPPLEMENT TO TRANSITION AGREEMENT AND RELEASE

 

This Supplement to Transition Agreement and Release (this “Supplemental
Release”) is made by and between Rick Rinaldo, an individual (“Employee”) and
Modern Systems Corporation, a Delaware corporation (formerly known as
BluePhoenix Solutions USA, Inc.), a wholly-owned subsidiary of ModSys
International Ltd. (the “Company” and together with Employee collectively
referred to as the “Parties” or individually referred to as a “Party”) and
amends the Transition Agreement and Release ("Agreement") by extending the
promises and agreements of each and every section and subsection, except Section
11 and its subparts, of the Agreement through the Separation Date. Terms not
defined in this Supplemental Release have the meaning ascribed in the Agreement.

 

1.       Acknowledgment of Waiver of Claims under ADEA. This Supplemental
Release is intended to satisfy the Age Discrimination in Employment Act of 1967
(“ADEA”). Employee is advised to consult with an attorney before executing this
Supplemental Release.

 

(a)       Acknowledgement/Time to Consider. Employee acknowledges and agrees
that (a) he has read and understands the terms of this Supplemental Release; (b)
he has been advised to consult with an attorney; (c) that he has obtained and
considered such legal counsel as he deems necessary; (d) that he has been given
twenty-one (21) days to consider whether or not to sign this Supplemental
Release (although Employee may elect not to use the full 21-day period at his
option); and (e) that by signing this Supplemental Release, Employee
acknowledges that he does so freely, knowingly, and voluntarily.

 

(b)       Revocation/Effective Date. This Supplemental Release shall not become
effective or enforceable until the eighth day after Employee signs this
Supplemental Release. In other words, Employee may revoke his acceptance of this
Supplemental Release within 7 days after he signs it. Employee's revocation must
be in writing and received by Matt Bell, Chief Executive Officer, by 5:00 p.m.
Pacific Time (with a copy to Adam Goldblatt, Company counsel at
adam@agoldblatt.com), on or before the seventh day after it is signed to be
effective. If Employee does not revoke his acceptance on or before that date,
his acceptance of this Supplemental Release shall become binding and enforceable
on the eighth day ("Effective Date of the Supplemental Release").

 

(c)       Preserved Rights of Employee. This Supplemental Release does not waive
or release any rights or claims that Employee may have under the ADEA that arise
after the execution of this Supplemental Release. In addition, this Supplemental
Release does not prohibit Employee from seeking relief in the event of a breach
of the Agreement, or from challenging the validity of waiver and release of
claims under the ADEA.

 

The parties to this Supplemental Release have read the foregoing Supplemental
Release and fully understand each and every provision contained herein.
Wherefore, the parties have FREELY AND VOLUNTARILY executed this SUPPLEMENTAL
RELEASE on the dates shown below.

 

MODERN SYSTEMS CORPORATION   Rick Rinaldo, an individual       behalf of
[_________________]               /s/ Matt Bell   /s/ Rick Rinaldo By: Matt Bell
  Rick Rinaldo Its:                   Date:   January 14, 2016   Date:   January
14, 2016

 

 



Exhibit A to Transition Agreement and Release

 

 

